Citation Nr: 0903249	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma stemming from a February 2001 motor vehicle accident.

2.  Entitlement to a rating in excess of 10 percent for a 
right eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
August 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision.
 
In a July 2008 statement, the veteran indicated that he 
wished to file claims for increase for his obsessive 
compulsive disorder and bilateral foot dermatitis, and he 
wished to reopen his claim of entitlement to service 
connection for hearing loss.  As these claims have not jet 
been adjudicated, they are referred to the RO for further 
action.


FINDINGS OF FACT

1.  The veteran's motor vehicle accident in service which 
caused head trauma was the result of willful misconduct.

2.  The veteran has corrected visual acuity to 20/80 in the 
right eye and 20/20 in the left eye.

3.  The veteran has contraction of his visual field to 
between 30 and 15 degrees.  






CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of head 
trauma while in service have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2008).
 
2.  Criteria for a rating in excess of 10 percent for loss of 
visual acuity in the right eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.75-4.84, 4.84a, Diagnostic Codes (DCs) 6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. 
§ 3.301.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(C)(2).

The veteran has filed a claim for service connection for 
residuals (including headaches, an organic brain injury, and 
decreased mental status) of a left occipital condial 
fracture, which was the result of a head injury while in 
service.  It is uncontroverted that these injuries stem from 
a car accident in February 2001, as the injuries are well-
described in the veteran's service treatment records.  As 
such, as was clarified at the veteran's hearing before the 
Board in July 2008, the essential issue in this case is 
whether the veteran's injury/accident while in service was 
the result of his willful misconduct.  

The facts of the case are as follows.  The veteran was 
seriously injured in a motor vehicle accident in February 
2001, while still in service.  The investing police officer 
found the veteran to be at fault in the accident and the 
veteran was charged with driving while intoxicated, failure 
to yield right of way to approaching vehicle when making a U-
turn, not being restrained by a seat belt, and 
driving/attempting to drive a vehicle while intoxicated.  It 
was noted in the police report that a strong odor of alcohol 
emanated from the veteran's vehicle; and the veteran's blood 
alcohol content was recorded as .16, roughly twice the legal 
limit.  When interviewed, the veteran informed the police 
that he had left his office at the Navy Medical Center at 11 
am to attend a going away party, where he reported consuming 
3 beers at the party (in other medical records, the veteran 
reported consuming 5 beers, and his blood alcohol content 
suggests considerable drinking).  The veteran indicated that 
he returned to work around 1:30 pm; and left work when his 
workday ended at 3 pm.  The accident occurred at 
approximately 3:42 pm.  

The commander of the National Naval Medical Center determined 
that the veteran's injuries stemming from his motor vehicle 
accident were not in the line of duty and were instead due to 
his own misconduct.  The RO reached the same conclusion in an 
administrative decision in April 2005.

At the veteran's hearing before the Board, the veteran's 
representative argued that the veteran was an alcoholic; his 
superior officers knew he was an alcoholic, but nevertheless 
encouraged/required him to attend the going away party at a 
bar (it was held at Dave & Busters, a "Restaurant/Amusement 
establishment"), which was held during work hours; and 
therefore, the exception to a finding of willful misconduct 
provided in the 38 C.F.R. § 3.301(C)(2) should apply.  The 
exception states that organic diseases and disabilities which 
are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.

The evidence does show that the veteran has problems with 
alcohol.  He testified that he had previously gotten in 
trouble during his career for alcohol use on several 
occasions, as he was charged with drunk driving in the 1980s, 
which required him to pay a fine and undergo alcohol 
counseling; and he got in trouble while stationed in Italy in 
the 1990s (it is unclear what happened in Sicily, but the 
veteran indicated that it was brought to the attention of his 
commander).  

Additionally, a hospitalization report in October 1983 shows 
that the veteran was hospitalized for 41 days for treatment 
for the early stages of alcoholism.  It was noted that the 
veteran had been arrested for driving under the influence and 
for being drunk in public.  It is noted that the Substance 
Abuse Counselor specifically stated in the report that if the 
veteran should become either a disciplinary or performance 
problem due to drinking, he should be held responsible for 
his behavior.  At a psychiatric counseling session in 
December 1999 the veteran was diagnosed with alcohol 
dependence in sustained full remission.  The veteran reported 
having completed ARC in 1983 with occasional lapses in 
sobriety since then, but he denied any alcohol use at that 
time.  

38 C.F.R. § 3.301(C)(2) creates an exception for "organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage."  An organic disease 
is one which involves or affects physiology or bodily organs, 
e.g. a disease in which there is a physiological change to 
some tissue or organ of the body.  As such, this provision 
contemplates secondary diseases such as cirrhosis of the 
liver, not irresponsible social drinking or even alcoholism.  
In any case, it was not that the veteran is alcoholic that 
caused the accident at issue, it was the veteran's impairment 
from consuming alcohol.   

While the simple drinking of alcoholic beverage is not of 
itself willful misconduct under 38 C.F.R. § 3.301(C)(2), the 
deliberate drinking of a known poisonous substance, or under 
conditions which would raise a presumption to that effect, is 
willful misconduct; and, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability or 
death is considered the result of the person's willful 
misconduct.  

In the veteran's case, he went to a work party at lunch, 
drank alcoholic beverages in a large quantity, became 
intoxicated, and then he chose to drive his vehicle.  The 
veteran has reportedly undergone alcohol treatment over the 
years, stemming from his multiple alcohol related arrests; 
which should have made him acutely aware of his limitations.  
The veteran also had previously been arrested for drinking 
and driving and he was therefore clearly on notice that there 
are consequences to such actions.  As stated, the veteran 
consumed alcohol at lunch, to the extent that even 2 hours 
after he stopped drinking (and went back to work) he had a 
blood alcohol content that was approximately twice the legal 
limit.  His resulting impairment caused the accident from 
which the disabilities at issue arose.  As such, the accident 
was a direct result of the veteran's willful misconduct and 
therefore, any disabilities stemming from the accident are 
not considered to have been incurred in the line of duty.

The veteran's representative attempted to argue that because 
the veteran was not punished by the military as a result of 
his drinking related accident (e.g. he did not receive a 
captain's mast and was honorably discharged from service), 
his drinking and driving should not be considered willful 
misconduct.  However, while the record does not show any 
administrative consequences were imposed on him by his 
command, it does not follow his injuries were incurred in the 
line of duty and not the result of willful misconduct.  

Because driving under the influence in this situation was 
willful misconduct, any injuries sustained as a direct result 
of this action are not considered to have been incurred in 
the line of duty.  As such, service connection for residuals 
of head trauma stemming from a February 2001 motor vehicle 
accident is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran is currently rated at 10 percent for his right 
eye disability under 38 C.F.R. § 4.84a, DC 6079.

The veteran testified at a hearing before the Board in July 
2008 that he believes his right eye disability is more severe 
than it is currently rated.  The veteran indicated that the 
injury occurred when a nail he was hammering popped out and 
punctured his cornea.  The veteran indicated that his vision 
varies from day to day, as it is blurry some days and other 
days he can see big letters.    

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction.  38 
C.F.R. § 4.75.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.  

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.  

The veteran has undergone two VA examinations during the 
course of his appeal.  In May 2005, the VA examiner found 
that with regard to the veteran's right eye, distance vision 
was correctable to 20/60 and near vision was correctable to 
20/50.  The visual acuity in the veteran's left eye was found 
to be correctable to 20/20 with regard to both near and 
distance vision.  

At the second VA examination in November 2007, the veteran 
demonstrated visual acuity in his right eye that was 
correctable to 20/80, and visual acuity in his left eye that 
was correctable to 20/20.

VA treatment records fail to describe any additional visual 
testing.

As the visual acuity in the veteran's right eye is 20/80, the 
visual acuity in his left eye would have to be at best 20/40 
to warrant a compensable rating.  As this has not been shown, 
a compensable rating is not warranted based on impairment of 
central visual acuity.

Alternatively, a rating may be awarded based on impairment of 
the visual field under 38 C.F.R. § 4.84a, DC 6080 which 
provides a 10 percent rating when the visual field in one eye 
is limited to at least 30 degrees, but not to 15 degrees (a 
50 percent rating is assigned if both eyes are limited), and 
provides a 20 percent rating when the visual field in one eye 
is limited to at least 15 degrees, but not to 5 degrees.

Measurement of the visual field is made when there is disease 
of the optic nerve or when otherwise indicated.  The usual 
perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object.  At least 16 meridians 
22.5 degrees apart will be charted for each eye.  The charts 
will be made a part of the report of examination.  Not less 
than 2 recordings, and when possible, 3 will be made.  The 
minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  38 C.F.R. § 4.76.

For rating purposes, the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

At the veteran's VA examination in November 2007, the visual 
field of the veteran's right eye was charted as follows:  

Principal Meridians
Normal
Veteran in November 
2007
Temporally
85
40
Down Temporally
85
42
Down
65
47
Down Nasally
50
50
Nasally
60
51
Up nasally
55
44
Up
45
38
Up temporally
55
37
TOTAL
500
349

The regulations instruct that 349 is to be subtracted from 
500 resulting in 151.  151 is then divided by 8 which results 
in an average concentric contraction of 18.875 degrees.

As the veteran's average concentric contraction was 18.875, 
the evidence fails to show an impairment of the visual field 
in the right eye that is 15 degrees or less which would be 
required for a rating in excess of 10 percent. 

VA treatment records have been reviewed, but they fail to 
show any measurements of the veteran's visual field.

The evidence of record shows that the veteran's right eye is 
appropriately rated as 10 percent disabling under the 
mechanical operation of the rating scale whether considering 
contraction of the visual field or impairment of central 
visual acuity.  As such, the veteran's claim for a rating in 
excess of 10 percent is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the veteran's claim was for service connection 
for an eye disability was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law with regard to that issue.  

With regard to the veteran's claim of entitlement to service 
connection for residuals of a motor vehicle accident, 
required notice was provided by a letter dated in June 2004, 
which informed the veteran of all the elements required by 
the Pelegrini II Court as stated above.  

The veteran was also provided with all of the regulations 
regarding willful misconduct and line of duty determinations 
which are pertinent to his claim in the March 2006 statement 
of the case.  Any failure to supply these regulations prior 
to the initial rating decision is considered to be harmless 
error.  Although the notice provided to the veteran was not 
given prior to the first adjudication of the claim, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the veteran's claim was 
readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).  Furthermore, no prejudice has flowed to the 
veteran as both the veteran and his representative have 
advanced arguments based on the line of duty regulations both 
in writing and at the veteran's hearing before the Board.

VA and private treatment records have been obtained, as have 
service treatment records.  The veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.  VA has also 
obtained the results of a line of duty determination that 
found that the veteran's motor vehicle accident was the 
result of willful misconduct, and no evidence has been 
submitted to suggest that that finding has been changed.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

A rating in excess of 10 percent for a right eye disability 
is denied.

Service connection for residuals of head trauma stemming from 
a February 2001 motor vehicle accident is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


